Stone, J.,

delivered the following dissenting opinion :
If an administrator files a petition in the Orphans’ Court, alleging concealment of any part of his decedent’s estate by any person, there are two things which he must both allege and prove.
The first is, that the property which he so claims is the property of his decedent, and the second is that the party charged has concealed it.
*261The fact that the property concealed was .the property •of the decedent, is the foundation of the right to proceed under section 238 of Article 93 of the Code. The Orphans’ Court must first be satisfied on that point, before they can proceed further. If the party charged denies that it is the property of decedent, the administrator must prove that it is. If the party charged denies the concealment, the administrator must prove that he has concealed it. But I cannot think that the party charged with so grave a matter, ■can deprive the administrator of the rights given him under that section of the Code, by a mere claim of title. Certainly if the party charged can turn the administrator •over to the ordinary legal1 tribunals, that try disputed titles, by only coming in and claiming the property as his, which is in effect nothing but an averment that it is not the property of the decedent, then a denial that he has con•cealed the property ought to have the same effect. And it would follow that unless he came in and admitted the whole case against himself, the section is nugatory. But the law itself says: “ If satisfied upon an examination of the whole case, that the party charged has concealed any part of the personal estate of the deceased, may order,” &c. In the face of such language as this, I cannot see how the averment of the party charged, that the property is his property, can prevent the Orphans’ Court from an examination of the whole case, and determining whether or not the party so charged has concealed any part of the personal estate of the deceased.
The concealment of the property of a decedent is but little short of a crime. The object of the law was to give the Orphans’ Court adequate powers to prevent its being successfully done, by giving them the power, if they found it was done, to enforce obedience to the order of restitution by attachment, &c.
The law at the same time was careful to guard the rights of either party, by allowing them issues to be sent to a Court of law, and tried before a jury if they desire.
*262The frame of such, issues must necessarily be whether the party charged had concealed the property of the decedent, and both the property and concealment must be proved before them.
The administrator in this case, charged that a large sum of money belonging to his intestate was taken possession of by the appellant, and concealed by him. The appellant admits the concealment virtually, by saying in his answer that he refuses to tell where the money is, and claims that it belongs to him. I do not see what other-answer one who wanted to smuggle property or money would or could make. He must deny the title of the decedent or produce the property, or show that he never had it. I think the Orphans’ Court had clearly the right under this petition to try the case. The true test of jurisdiction is the pleading of the plaintiff, whether that pleading be at law or in equity. If the plaintiff in any forum states in his pleading facts, which, if true, would sustain the jurisdiction of the Court, certainly no instance was ever found of a defendant’s ousting the jurisdiction by a plea or answer only. The defendant may by plea or answer set up a fact, luhich if true, would deprive the Court of jurisdiction in the case. But the plaintiff is-always entitled to have the truth of the plea or answer tried or determined before he is turned out of Court. So I think in this case the petitioner was entitled to have the truth or falsity of the defence tried before he was turned out of Court. That as by law no appeal lies to this Court from the Superior Court whose decision in a case of this sort is final, provided it has jurisdiction, and as I think it. properly had jurisdiction, I think the appeal should be dismissed.